ITEMID: 001-72255
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF REÇBER v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Just satisfaction dismissed (out of time)
JUDGES: David Thór Björgvinsson
TEXT: 4. The applicant was born in 1954 and lives in İstanbul.
5. On 14 December 1995 the Kocaeli Provincial Private Administration Office (Kocaeli İl Özel İdare Müdürlüğü) expropriated a plot of land belonging to the applicant. A committee of experts assessed the value of the plot and the relevant amount was paid to her when the expropriation took place.
6. Following the applicant’s request for increased compensation, on 20 February 1998 the Gebze Civil Court of First-instance awarded her an additional compensation of 3,189,159,368 Turkish liras (TRL) plus interest at the statutory rate applicable at the date of the court’s decision.
7. On 24 November 1998 the Court of Cassation upheld the judgment.
8. On 2 March 1999 the Court of Cassation rejected the applicant’s request for rectification.
9. On 6 October 1999 the Kocaeli Provincial Private Administration paid the amount of TRL 7,049,472,900 to the applicant, interest included.
10. On 13 September 1999 the applicant lodged an application with the Court.
11. After the application was communicated to the Government, the applicant was requested to submit her observations on the merits of the case and also her just satisfaction claims until 9 September 2004. However, she failed to submit her observations within the required time-limit. She did not request any extension of time, either.
12. By registered letter of 29 May 2005 the applicant was informed that the Court had not received her observations and just satisfaction claims and that the Court may strike a case out of its list of cases where the circumstances lead to the conclusion that the applicant does not intend to pursue the application.
13. On 7 June 2005 the applicant submitted her observations on the merits of the case. However, she failed to submit her claims for just satisfaction.
14. The relevant domestic law and practice are set out in the Aka v. Turkey judgment of 23 September 1998 (Reports of Judgments and Decisions 1998-VI, pp. 2674-76, §§ 17-25).
